DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/21/2022 has been entered.

Claims Status
Claims 1-3, and 5-6 are pending in the application. Applicant agreed to the 112(f)-claim-interpretation set forth the Non-Final Office Action mailed 04/16/2021 in the response filed on 07/08/2021.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng (PG-Pub. US 20160328896) in view of Moriyama (JP 2018092388; translation).
Regarding claim 1:
Zheng teaches: an information processing system (¶ [0068] “FIG. 9 is a schematic diagram illustrating an exemplary smart gate system consistent with various embodiments of the present disclosure. As shown in FIG. 9, the exemplary smart gate system may include an LED lighting device 1 and a server 2. The LED lighting device 1 may be installed outside an entrance door.”), comprising:
a vehicle  (¶ [0068] “As shown in FIG. 9, the exemplary smart gate system may include an LED lighting device 1 and a server 2. The LED lighting device 1 may be installed outside an entrance door.” The device 1 and building that encompasses the entrance door are equivalent to a vehicle.]
Note: Instant pending application discloses in ¶ [0077] “Moreover, a general-purpose information processing apparatus, such as a smartphone or a computer, may be configured to function as the vehicle 10 or the server 20 according to the embodiment”);
and a server that is communicable with the vehicle (¶ [0070] “The server 2 may include a facial image receiving module 21 [the receiving module is communicable with the lighting device to receive the face images captured by the image acquisition module 13], a facial image matching module 22 and an access control instruction sending module 23”), wherein:
the vehicle includes a first acquisition unit configured to acquire first vital information of a user who boards the vehicle (¶ [0069] “The LED lighting device 1 may include an LED light-emitting module 11, a lighting controller 12, an image acquisition module 13 and a wireless communication module 14”); and 
a restraint unit configured to retrain boarding of the user (¶ [0068] As shown in FIG. 9, the exemplary smart gate system may include an LED lighting device 1 and a server 2. The LED lighting device 1 may be installed outside an entrance door.”);
the vehicle is configured to transmit to the server the first vital information on the user acquired with the first acquisition unit (¶ [0073] “The wireless communication module 14 may be configured to send the facial image to the server 2.” ¶ [0074] “The facial image receiving module 21 may be configured to receive facial images sent from the wireless communication module 14 of the LED lighting device 1.”); and
the server is configured to pre-store first vital information and settlement information on a registered user (¶ [0075] “The facial image matching module 22 [which is encompassed within the server as disclosed in ¶ [0070]] may be configured to match the facial images with facial feature templates pre-stored by a user.” ¶ [0063] Further, when determining a child is entering [determining that the user is a child is regarded as settlement information] after the face matching process, the exemplary server may send a notification to the user through the user notification module 25 that the child has arrived home.” 
The instant pending application defines the settlement information as follows in ¶ [0031] “…The settlement information may include a user's name, a billing address, and a bank account or a credit card information”);
determine whether or not the user is the registered user based on the first vital information of the user received from the vehicle and the first vital information of the registered user (¶ [0075] “The facial image matching module 22 may be configured to match the facial images with facial feature templates pre-stored by a user.”);
in response to determining that the user is the registered user, execute a settlement process based on the settlement information of the registered user, and send a first signal to the vehicle to open the restraint unit (¶ [0063] “Further, when determining a child is entering after the face matching process, the exemplary server may send a notification to the user through the user notification module 25 that the child has arrived home.” ¶ [0076] “The access control instruction sending module 23 may be configured to send a door-opening instruction to the entrance door when a successful match is found.” 
It is understood that when a match is successful, the system sends a signal to open the door and if the user is determined to be a child, a notification is sent to the parent (sending the notification is similar to the settlement process which is executed based on the settlement information being a child has arrived. Similarly see ¶ [0062] “In an exemplary embodiment, when the exemplary server determines that a family member is entering the house [settlement information], the appliance instruction processing module 24 may send control instructions to electrical appliances inside the entrance door [settlement process].”));
and in response to determining that the user is not the registered user, send a second signal to the vehicle to restrain boarding of the user using the restraint unit (¶ [0076] “The access control instruction sending module 23 may be configured to send a door-opening instruction to the entrance door when a successful match is found” Therefore, it is implied that when no successful match is found, a signal would be sent to the door by the server indicating no match is found (similar to those indications used in smartphones when an authentication process fails), the door will not open, and the user would be restrained outside).
Zheng does not specifically teach that the vehicle is a vehicle that carries passengers and wherein the settlement process includes at least one of a billing process, a withdrawal process and a charging process.
However, in a related field, Moriyama teaches: the vehicle is a vehicle that carries passengers (¶ [0011] “The present invention relates to an in-vehicle system mounted on a plurality of vehicles such as a bus, a streetcar, a railroad, and the like, and a vehicle installed outside the vehicle or the like having the in-vehicle system mounted thereon”);
and wherein the settlement process includes at least one of a billing process, a withdrawal process and a charging process (¶ [0056] “For the customer 500 who was able to verify the identity by verification, the biometric information for the fare settlement of the customer 500 is read out (S 603)”; ¶ [0057] “Next, the fare settlement biometric information of the customer 500 is read by the fare settlement biometric information reader 25 of the in-vehicle system 2 (S605). This triggers the personal identification process for performing the fare settlement in the in-vehicle system 2 and corresponds to step S 05 in FIG. 4”)
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Zheng to incorporate the teachings of Moriyama by including: a vehicle that carries passengers and the settlement process includes at least one of a billing process, a withdrawal process and a charging process in order to utilize a smart gate system such as that taught by Zheng on a public transportation vehicle that carries passengers and performs fare settlement process such as that taught by Moriyama. 
Regarding claim 2: 
Zheng in view of Moriyama teaches: the information processing system according to claim 1, 
Zheng further teaches: wherein the first acquisition unit includes a camera (¶ [0028] “In certain embodiments, the image acquisition module 13 may use a camera”);
and the first vital information is face information (¶ [0030] “In an exemplary embodiment, the image acquisition module 13 may collect a facial image from a person outside the entrance door and send the facial image to the lighting controller 12.”).
Regarding claim 6: 
Zheng teaches: a non-transitory computer readable medium having stored thereon a program (¶ [0113] “…In one embodiment, software programs in the present disclosure may implement previously described steps or functions through a processor. Further, software programs in the present disclosure (including related data structures) may be stored to a computer-readable recording medium, e.g., RAM memory, magnetic or optical drive or a floppy disk and the like.”).  the steps executed by the server are similar to those of claim 1. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng (US PG-Pub. US 20160328896) in view of the translation of Moriyama (JP 2018092388), and Rickman (PG-Pub US 20110032076).
Regarding claim 3: 
Zheng in view of Moriyama teaches: the information processing system according to claim 1 as applied above.
Zheng in view of Moriyama does not teach: wherein the server is configured to prestore a boarding condition of the registered user, and limit the first vital information on the registered user to the first vital information on the registered user who satisfies the boarding condition, when determining whether or not the user is the registered user.
However, in a related field, Rickman teaches: wherein the server is configured to prestore a boarding condition of the registered user (¶ [0026] “Other data is not limited to just biographic data. For example, in one embodiment, data associated with the biometric sample 120 may identify where the biometric sample 120 was first provided by a human subject. In one illustrative example, the human subject may provide a fingerprint biometric at an airport [the airport location is equivalent to the boarding condition].”
Note: Instant pending applications discloses in ¶ 0032] “…The boarding condition may include at least one of a vehicle type condition, a geographical condition, a route condition, and a temporal condition, for example. For example, the vehicle type condition may be a condition for limiting the types of the vehicle, such as a bus or a taxi that the registered user is permitted to board.”);
and limit the first vital information on the registered user to the first vital information on the registered user who satisfies the boarding condition, when determining whether or not the user is the registered user (¶ [0026] “…In one illustrative example, the human subject may provide a fingerprint biometric at an airport. Biometric search techniques may then use this location information to limit biometric searches, such as limiting searches to a gallery 150 of people living in the state of that airport or to a gallery 150 of people scheduled to be traveling through the airport.”).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Zheng and Moriyama to incorporate the teachings of Rickman by including: wherein the server is configured to prestore a boarding condition of the registered user, and limit the first vital information on the registered user to the first vital information on the registered user who satisfies the boarding condition, when determining whether or not the user is the registered user in order to achieve a biometric search technique for faster searching when performing narrow searches of a medium-size face gallery as disclosed by Rickman in ¶ [0031]. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng (PG-Pub. US 20160328896) in view of the translation of Moriyama (JP 2018092388), and Liu (PG-Pub US 20190221060).”.
Regarding claim 5: Zheng in view of Moriyama teaches: the information processing system according to claim 1, wherein: 
Although Zheng in view of Moriyama does not explicitly teach: the vehicle further includes a second acquisition unit configured to acquire second vital information on the user.
However, the structure and purpose of the second acquisition unit in claim 5 are identical to those of the acquisition unit in claim 1. Duplication of parts is not patentable (See MPEP in 2144 VI B. Duplication of Parts “…Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.”). 
Note: Instant pending applications discloses in ¶ 0017] “However, without being limited to this, the first vital information may be any information indicating any human bodily features, such as information on a vein, a fingerprint, and an iris, for example. In this specification, "face information"” and in ¶ [0018] “However, without being limited to this, the second vital information may be any information indicating any human bodily features, such as information on a face, a fingerprint, and an iris. When the second vital information is vein information”.
One of ordinary skill in the art may choose to include two cameras in the vehicle to capture a face image in different angles for more accurate authentication process for instance. In addition, one skill in the art may choose to match a first face image and only matches the second if the first one returns no match for to achieve a faster process, or may choose to match the first and the second image to achieve a higher security standard. One skilled in the art may include different type of biometric sensors as a second acquisition unit such as a fingerprint image to provide an alternative way of authentication; newer smartphones have an iris sensor and a fingerprint sensor for example.
Moreover, in a related field, Liu teaches: the vehicle further includes a second acquisition unit configured to acquire second vital information on the user (¶ [0018] “…The smart logistic locker 100 of the present disclosure comprises a plurality of locker compartments 110 and a control station 120. The locker compartment is for placing the items. The control station 120 controls an opening and a closing of the plurality of the locker compartments 110. The control station 120 comprises a first sensing module 124 [equivalent to the first acquisition unit], a second sensing module 125 [equivalent to the second acquisition unit], a maintenance door 127, and a processor 121.”);
the vehicle is configured to receive from the server a result of determination regarding whether or not the user is the registered user (FIG 5, ¶ [0021] “…In step S403, the server 200 determines whether the first biological feature is authenticated. Specifically, the server 200 compares the first biological feature to a first authenticated biological feature that is pre-stored in the server 200. The server 200 determines whether the first biological feature matches the first authenticated biological feature.”);
transmit to the server the second vital information on the user acquired with the second acquisition unit when it is determined that the user is not the registered user (FIG.5, ¶ [0021] “…In step S404, if the first biological feature is authenticated, the second sensing module 125 obtains a second biological feature. The second biological feature may be a human face image, a fingerprint, a voice, a vein image or an iris image… In step S405, the communication module 126 transmits the second biological feature to the server 200”);
and the server is further configured to prestore second vital information on the registered user (FIG.5, ¶ [0021] “…In step S406, the server 200 determines whether second biological feature is authenticated. Specifically, the server 200 compares the second biological feature to a second authenticated biological feature that is pre-stored in the server 200.”);
determine, when receiving from the vehicle the second vital information on the user, whether or not the user is the registered user based on the second vital information on the user and the second vital information on the registered user (FIG.5, ¶ [0021] “…In step S406, the server 200 determines whether second biological feature is authenticated. Specifically, the server 200 compares the second biological feature to a second authenticated biological feature that is pre-stored in the server 200.”).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Zheng in view of Moriyama to incorporate the teachings of Liu by including: the vehicle further includes a second acquisition unit configured to acquire second vital information on the user in order to achieve a higher level of security by authenticating a user using two different biometric features. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASSIM MAHROUKA whose telephone number is (571)272-2945. The examiner can normally be reached Monday-Thursday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WASSIM MAHROUKA/Examiner, Art Unit 2665                                                                                                                                                                                                        
/EDWARD F URBAN/Supervisory Patent Examiner, Art Unit 2665